KENYON V. GEO GROUP



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-365-CV



SHAHRAM SHAKOURI	APPELLANT



V.



FARIBA BADIYAN SHAKOURI	APPELLEE



------------



FROM THE 231
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant filed a timely notice of appeal from the trial court’s September 27, 2006 “Reformed Final Decree of Divorce.”  The trial court subsequently granted appellant’s motion for new trial on November 17, 2006, while it still had plenary jurisdiction over the case.  
See
 
Tex. R. Civ. P.
 329b(e).

On January 26, 2007, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless on or before February 5, 2007 any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.

Therefore, we dismiss the appeal as moot on our own motion.  
See 
Tex. R. App. P. 42.3
(c), 43.2(f); 
see State Farm Mut. Auto. Ins. Co. v. Smith
, No. 02-03-00046-CV, 2003 WL 22071455, at *1 (Tex. App.—Fort Worth Aug. 29, 2003, no pet.) (mem. op.).



PER CURIAM

PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J. 

DELIVERED:  February 15, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.